 

Exhibit 10.2

COLEMAN HIGHLINE

SECOND AMENDMENT TO OFFICE LEASE

THIS SECOND AMENDMENT TO OFFICE LEASE (this "Second Amendment") is made and
entered into as of April 30, 2019 (the "Second Amendment Effective Date"), by
and between CAP PHASE 1, LLC, a Delaware limited liability company ("Landlord"),
and ROKU, INC., a Delaware corporation ("Tenant").

R E C I T A L S :

A.Reference is hereby made to that certain Office Lease dated as of August 1,
2018 between Landlord and Tenant (the "Original Lease"), as amended by that
certain First Amendment to Office Lease dated as of November 6, 2018 (the "First
Amendment" and, together with the Original Lease, collectively, the "Existing
Lease").

B.Pursuant to the Existing Lease, Tenant leases from Landlord the entirety of
that certain six (6)-story building located at 1155 Coleman Avenue, San Jose,
California 95110, commonly known as Building Two (the "Premises"). The Premises
is part of a mixed-use Project (as that term is defined in the Existing Lease)
known as "Coleman Highline."

C.Tenant also currently leases within the Project (i) the entirety of that
certain six (6)-story building located at 1173 Coleman Avenue, San Jose,
California 95110, commonly known as Building Three ("Building 3"), (ii) the
entirety of that certain five (5)-story building located at 1167 Coleman Avenue,
San Jose, California 95110, commonly known as Building Four ("Building 4"), and
(iii) the entirety of that certain three (3)-story amenities building located at
1161 Coleman Avenue, San Jose, California 95110, commonly known as the A2
Amenity Building ("Building A2"), pursuant to that certain Office Lease, dated
August 1, 2018, by and between CAP OZ 34, LLC, a Delaware limited liability
company ("CAP OZ"), an affiliate of Landlord, as landlord, and Tenant, as
tenant, as amended by that certain First Amendment to Office Lease, dated as of
November 14, 2018 (collectively, the "Buildings 3, 4 and A2 Lease").
Concurrently herewith, Tenant and CAP OZ are entering into an amendment to the
Buildings 3, 4 and A2 Lease.

D.Additionally, concurrently herewith, Tenant is assuming from 8x8, Inc., a
Delaware corporation ("8x8"), the tenant's interest in and to that certain
Coleman Highline Office Lease, dated as of January 23, 2018, with Landlord, as
landlord, for the lease of the entirety of that certain five (5)-story building
located at 1143 Coleman Avenue, San Jose, California, commonly known as Building
One ("Building 1") situated within the Project, pursuant to that certain
Assignment and Assumption of Lease, Landlord's Consent and First Amendment of
Lease dated of even date herewith. Building 1, Building 3, Building 4, and
Building A2 are collectively referred to herein as the "Other Buildings."

 

COLEMAN HIGHLINE

1155 Coleman Avenue

Building 2

 

-1-

Roku, Inc.

 

--------------------------------------------------------------------------------

 

E.Landlord and Tenant now desire to amend the Existing Lease to, among other
things, (i) extend the date by which Tenant must utilize the Tenant Improvement
Allowance; (ii) approve the Highline Extension Plans and the Estimated Highline
Extension Costs, which are attached hereto as Exhibit 1 and Exhibit 2,
respectively; (iii) delete Tenant's Right of First Offer (as defined in the
Existing Lease); (iv) grant Tenant exclusive use of the Amenities Building and
the Shared Fitness Center for so long as Tenant occupies the Premises and
Building 1, Building 3 and Building 4; and (v) modify various other terms and
provisions of the Existing Lease, all as hereinafter provided.

NOW THEREFORE, in consideration of the foregoing recitals (which are hereby
incorporated herein by this reference) and the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.Capitalized Terms. All capitalized terms when used herein shall have the same
meaning as is given such terms in the Existing Lease unless expressly superseded
by the terms of this Second Amendment.

2.Tenant Improvement Allowance.

2.1.Lower Three Floors of Premises. The last sentence of Section 2.1 of Exhibit
B of the Original Lease is deleted in its entirety and replaced with the
following:

"Any unused portion of the Tenant Improvement Allowance remaining as of
November 30, 2019, shall remain with Landlord, and Tenant shall have no further
right thereto."

2.2.Top Three Floors of Premises. The last sentence of Section 2.1 of Exhibit 2
of the First Amendment is deleted in its entirety and replaced with the
following:

"Any unused portion of the Tenant Improvement Allowance remaining as of
November 30, 2019, shall remain with Landlord, and Tenant shall have no further
right thereto."

3.Highline Extension. Notwithstanding anything to the contrary set forth in the
Lease, Landlord agrees to construct the Highline Extension in accordance with
the "Highline Extension Plans," as defined in Section 1.1.1 of Exhibit 2 to the
First Amendment and which are described on Exhibit 1 attached hereto, provided
that any interference with or delay of the construction of the Tenant
Improvements caused by Landlord's construction of the Highline Extension shall
be deemed not to be a "Landlord Caused Delay," as that term is defined in
Section 5.1 of Exhibit 2 to the First Amendment. The Highline Extension shall be
constructed in a good and workmanlike manner, and in compliance with Applicable
Laws for unoccupied space as of the Second Amendment Effective Date to the
extent required to allow Tenant, subject to Tenant's construction of the Tenant
Improvements in accordance with Applicable Laws, to obtain a certificate of
occupancy or its legal equivalent allowing the legal occupancy of the Premises
for the Permitted Use. Furthermore, Tenant shall not be entitled to any deferred
or abated Base Rent or any other damages for any delay to the construction of
the Highline Extension for any reason. Landlord has selected DevCon as the
"Highline Extension Contractor".

 

COLEMAN HIGHLINE

1155 Coleman Avenue

Building 2

 

-2-

Roku, Inc.

 

--------------------------------------------------------------------------------

 

3.1.Determination of Estimated Highline Extension Costs. Landlord and Tenant
hereby agreed to and approve the Highline Extension Plans and the "Estimated
Highline Extension Costs," as defined in Section 1.1.1 of Exhibit 2 to the First
Amendment, and which are attached hereto as Exhibit 2. The Estimated Highline
Extension Cost totals Three Million Two Hundred Thirteen Thousand Ninety-Seven
and 00/100 Dollars ($3,213,097.00), which amount exceeds the Over Highline
Extension Cost of Two Million Two Hundred Thousand and 00/100 Dollars
($2,200,000.00), which difference of One Million Thirteen Thousand Ninety-Seven
and 00/100 Dollars ($1,013,097) equals the "Highline Extension Differential
Cost," as that term is defined in Section 1.1.1 of Exhibit 2 to the First
Amendment. Upon completion of the Highline Extension, the Highline Extension
Differential Cost shall be deducted from the Tenant Improvement Allowance. The
actual costs to construct the Highline Extension shall be reconciled as provided
in Section 1.1.2 of Exhibit 2 to the First Amendment.

3.2.Determination of Highline Extension Monthly Rent. The parties further
acknowledge and agree that the Lease Commencement Date occurred on January 23,
2019 (such that February, 2019 is the first full calendar month of the Lease
Term), and if the Expansion Space Commencement Date occurs on September 1, 2019,
then the Highline Extension Monthly Rent shall be due in the amounts set forth
on Exhibit 4 attached to the First Amendment. If the Expansion Space
Commencement Date does not occur on September 1, 2019, then the Highline
Extension Monthly Rent shall be calculated pursuant to the First Amendment.

4.Amenities Building. Notwithstanding anything contained in Section 1.1.4 of the
Original Lease to the contrary, Tenant shall have the exclusive right during the
Lease Term to use the Amenities Building for the uses made available by
Landlord, provided that Tenant (together with its permitted assignees and/or
sublessees in the aggregate) leases and occupies the entirety of the Premises,
Building 1, Building 3 and Building 4.

5.Generator. If Tenant elects to replace the existing generator in the Building
with a new generator up to 500kW, as contemplated in Section 4(o) of Schedule
1-B to Exhibit B of the Original Lease, the parties acknowledge and agree that
such new generator will be part of the "Building Systems," as that term is
defined in Section 7.1 of the Original Lease, but shall not be covered by
"Landlord's Warranty," as that term is defined in Section 1.1.1 of the Original
Lease.

6.Tenancies in Building and Project. Section 29.15 of the Original Lease is
deleted in its entirety and replaced with the following:

"29.15 Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project."

7.Right of First Offer. As of the Second Amendment Effective Date, Section 1.2
of the Original Lease, as amended by Section 14 of the First Amendment
(inclusive of Subsections 1.2.1 through 1.2.6 of the Original Lease), shall be
deleted in its entirety and shall be of no further force or effect whatsoever.

 

COLEMAN HIGHLINE

1155 Coleman Avenue

Building 2

 

-3-

Roku, Inc.

 

--------------------------------------------------------------------------------

 

8.California Accessibility Disclosure. For purposes of Section 1938 of the
California Civil Code, Landlord hereby reaffirms in full its disclosures set
forth in and restates to Tenant in full the statements contained in Section 24.3
of the Original Lease.

9.Governing Law. This Second Amendment shall be governed by, construed and
enforced in accordance with the laws of the State of California.

10.Counterparts. This Second Amendment may be executed in multiple counterparts,
each of which is to be deemed original for all purposes, but all of which
together shall constitute one and the same instrument. The signature page of any
counterpart may be detached therefrom without impairing the legal effect of the
signature(s) thereon provided such signature page is attached to any other
counterpart identical thereto except having additional signature pages executed
by other parties to this Second Amendment attached thereto. Landlord and Tenant
agree that electronic signatures, including those delivered by PDF or signed
through the electronic signature system known as "DocuSign", shall have the same
effect as originals. All parties to this Second Amendment waive any and all
rights to object to the enforceability of this Second Amendment based on the
form or delivery of signature.

11.Effect of Second Amendment. Except as amended and/or modified by this Second
Amendment, the Existing Lease is hereby ratified and confirmed and all other
terms of the Existing Lease shall remain in full force and effect, unaltered and
unchanged by this Second Amendment. In the event of any conflict between the
provisions of this Second Amendment and the provisions of the Existing Lease,
the provisions of this Second Amendment shall prevail. Whether or not
specifically amended by the provisions of this Second Amendment, all of the
terms and provisions of the Existing Lease are hereby amended to the extent
necessary to give effect to the purpose and intent of this Second Amendment.

12.No Further Modification. Except as set forth in this Second Amendment, all of
the terms and provisions of the Lease shall remain unmodified and in full force
and effect.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

COLEMAN HIGHLINE

1155 Coleman Avenue

Building 2

 

-4-

Roku, Inc.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be duly
executed by their duly authorized representatives as of the Second Amendment
Effective Date.

 

LANDLORD:

 

CAP PHASE 1, LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

Coleman Airport Partners, LLC,

 

 

 

a California limited liability company

 

 

Its:

Sole Member

 

 

 

 

 

 

 

 

 

 

By:

HS Airport, LLC,

 

 

 

 

a California limited liability company

 

 

 

Its:

Manager

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Derek K. Hunter, Jr.

 

 

 

 

Name:

Derek K. Hunter, Jr.

 

 

 

 

Its:

Member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edward D. Storm 

 

 

 

 

Name:

Edward D. Storm

 

 

 

 

Its:

Member

 

 

 

 

 

 

 

TENANT:

 

ROKU, INC.,

 

 

 

 

a Delaware corporation

 

 

 

By:

/s/ Steve Louden 

 

 

 

Name:

 Steve Louden

 

 

 

Title:

Chief Financial Officer 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Troy Fenner 

 

 

 

Name:

Troy Fenner 

 

 

 

Title:

Senior Vice President, HR  

 

 

 

 

COLEMAN HIGHLINE

1155 Coleman Avenue

Building 2

 

-5-

Roku, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT 1

Highline Extension Plans

 

SHEET

 

TITLE

 

DATE

 

DESCRIPTION

 

PREPARED BY

ARCHITECTURAL

 

 

 

 

 

 

 

 

A0.0

 

COVER SHEET

 

4/15/2019

 

CITY SUBMITTAL

 

DEVCON

A1.0

 

SITE PLAN - FOR REFERENCE

 

4/15/2019

 

CITY SUBMITTAL

 

DEVCON

A1.1

 

FLOOR PLAN

 

4/15/2019

 

CITY SUBMITTAL

 

DEVCON

A3.1

 

EXTERIOR ELEVATIONS & BRIDGE SECTIONS

 

4/15/2019

 

CITY SUBMITTAL

 

DEVCON

A3.5

 

CROSS SECTIONS

 

4/15/2019

 

CITY SUBMITTAL

 

DEVCON

A3.6

 

CROSS SECTIONS

 

4/15/2019

 

CITY SUBMITTAL

 

DEVCON

A8.0

 

SECTIONS AND ENLARGED ELEVATION DETAILS

 

4/15/2019

 

CITY SUBMITTAL

 

DEVCON

A8.5

 

PLAN DETAILS

 

4/15/2019

 

CITY SUBMITTAL

 

DEVCON

STRUCTURAL

 

 

 

 

 

 

 

 

S1.01

 

GENERAL NOTES

 

4/15/2019

 

CITY SUBMITTAL

 

NISHKIAN MENNIGER

S1.02

 

TYPICAL CONCRETE DETAILS

 

4/15/2019

 

CITY SUBMITTAL

 

NISHKIAN MENNIGER

S1.02A

 

TYPICAL CONCRETE DETAILS

 

4/15/2019

 

CITY SUBMITTAL

 

NISHKIAN MENNIGER

S1.02B

 

TYPICAL CONCRETE DETAILS

 

4/15/2019

 

CITY SUBMITTAL

 

NISHKIAN MENNIGER

S1.03

 

TYPICAL STEEL DETAILS

 

4/15/2019

 

CITY SUBMITTAL

 

NISHKIAN MENNIGER

S1.03A

 

TYPICAL STEEL DETAILS

 

4/15/2019

 

CITY SUBMITTAL

 

NISHKIAN MENNIGER

S1.03B

 

TYPICAL STEEL DETAILS

 

4/15/2019

 

CITY SUBMITTAL

 

NISHKIAN MENNIGER

S1.03C

 

TYPICAL STEEL DETAILS

 

4/15/2019

 

CITY SUBMITTAL

 

NISHKIAN MENNIGER

S2.01B

 

BRIDGE FOUNDATION PLAN

 

4/15/2019

 

CITY SUBMITTAL

 

NISHKIAN MENNIGER

S2.03B

 

BRIDGE FRAMING PLAN

 

4/15/2019

 

CITY SUBMITTAL

 

NISHKIAN MENNIGER

S4.01

 

FOUNDATION SECTIONS AND DETAILS

 

4/15/2019

 

CITY SUBMITTAL

 

NISHKIAN MENNIGER

S5.01

 

SECTIONS AND DETAILS

 

4/15/2019

 

CITY SUBMITTAL

 

NISHKIAN MENNIGER

 

 

COLEMAN HIGHLINE

1155 Coleman Avenue

 

EXHIBIT A

Building 2

 

-1-

Roku, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT 2

Estimated Highline Extension Costs

 

SYSTEMS ESTIMATE

 

 

 

Project Name:

Coleman Highline

 

Project Description:

Alternate Options for B2 to A2 Highline Bridge

 

Drawings:

7644 Coleman Highline Bridge NM (Structural Plans), PDF dated 1/23/19

 

 

Highline Bridge VE Options dated 1/18/2019

 

Date:

2/7/2019

 

 

System No.

 

Line Item

 

Picket Fence - Both Sides

& Full Length (Precast

Plank Pavers)

 

 

 

 

 

 

 

00

 

General Conditions

$

199,452

 

01

 

Structure

$

1,517,475

 

02

 

Exterior Envelope

$

193,500

 

03

 

Roofing / Moisture Protection

$

-

 

04

 

Finishes

$

326,040

 

05

 

Specialties

$

-

 

06

 

Equipment

$

-

 

07

 

Conveying Systems

$

-

 

08

 

Fire Protection

$

-

 

09

 

Plumbing

$

-

 

10

 

HVAC

$

-

 

11

 

Electrical

$

72,500

 

12

 

Sitework / Demolition

$

471,000

 

  

 

 

 

 

 

 

 

Subtotal

$

2,779,967

 

 

 

Architecture & Engineering

$

13,860

 

5.00%

 

DCI Contingency

$

138,998

 

  

 

Subtotal

$

2,918,965

 

2.62%

 

Fee

$

76,477

 

 

 

Testing & Inspections

$

-

 

 

 

Plans & Energy Calcs.

$

-

 

  

 

Blueprinting Allowance

$

-

 

 

 

Permits & Fees

$

200,000

 

0.13%

 

Liability Insurance

$

3,795

 

  

 

Subtotal

$

2,999,237

 

0.00%

 

Builder's Risk Insurance

$

-

 

0.00%

 

Bond

$

-

 

 

 

Total

$

3,213,097

 

 

 

COLEMAN HIGHLINE

1155 Coleman Avenue

 

 

Building 2

 

-1-

Roku, Inc.

 